                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BRANDON NICHOLAS BARNETT,                          )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )           No. 1: 19-cv-00008-JMB
                                                   )
NINA HILL, et al.,                                 )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Brandon Nicholas Barnett

for a preliminary injunction. (Docket No. 13). For the reasons discussed below, the motion must

be denied.

                                            Background

       Plaintiff is an inmate at the Southeast Correctional Center (SECC) in Charleston, Missouri.

On January 16, 2019, he filed a prose complaint pursuant to 42 U.S.C. § 1983. Plaintiff alleged

that while at SECC his testicular pain and shrinkage had been treated with deliberate indifference.

       On May 9, 2019, the Court dismissed plaintiffs official capacity claims, as well as the

individual capacity claims against defendants Molly Leija, Philip Tippen, Larry Graham, Jason

Lewis, Paula Reed, Bruce Hanebrink, Shaun Butts, and Paula Martin. (Docket No. 11). However,

the Court directed the Clerk of Court to issue process on defendants Nina Hill and Megan Crowe

in their individual capacities as to plaintiffs claims of deliberate indifference to his medical needs.

(Docket No. 9). Defendants Hill and Crowe have not yet answered.

       Plaintiff filed the instant motion for preliminary injunction on May 20, 2019. (Docket No.

13).
                          Plaintiff's Motion for Preliminary Injunction

        On the first page of his motion, plaintiff states that he has been complaining about "severe

testicle pain and shrinkage" for the past six months. (Docket No. 13 at 1). He alleges that defendant

Nina Hill, who examined him, "lied" when she stated that both his testicles were the same size. He

further states that after receiving his lab results, defendant Hill advised him that "she did not know

the cause of [his] testicle pain and shrinkage." When plaintiff asked defendant Hill to refer him to

a urologist, he alleges that he received "no results." Plaintiff claims that the fact that he is having

constant shrinkage proves he is in imminent danger and that if he is not sent to a urologist he will

suffer irreparable harm including possible loss of organ functioning.

       The second and third pages of plaintiff's current motion are from a motion for preliminary

injunction that he filed in a separate case, Barnett v. Hill, No. 1:18-cv-238-AGF (E.D. Mo. April

15, 2019). The only alteration made to the motion consists of the old case number being scratched

out and replaced with the instant case number. In these two pages, plaintiff claims that he has been

denied medical care for his stomach ulcers and kidney issues. (Docket No. 13 at 2-3). He seeks an

order requiring him to be seen by a urologist. (Docket No. 13 at 3).

                                             Discussion

       "A preliminary injunction is an extraordinary remedy never awarded as of right." Winter

v. Nat. Res. Def Council, Inc., 557 U.S. 7, 27 (2008). In determining whether to granta preliminary

injunction, a district court applies "a flexible consideration of ( 1) the threat of irreparable harm to

the moving party; (2) balancing this harm with any injury an injunction would inflict on other

interested parties; (3) the probability that the moving party would succeed on the merits; and (4)

the effect on the public interest." St. Louis Effort for AIDS v. Huff, 782 F .3d 1016, 1021 (8th Cir.

2015). See also Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981).



                                                   2
           In the prison context, a request for injunctive relief must always be viewed with great

caution because "judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration." Goffv. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

For an injunction to issue, "a right must be violated" and the court must determine whether "a

cognizable danger of future violation exists and that danger must be more than a mere possibility."

Id. at 521. The burden of proving that a preliminary injunction should be issued rests with the party

seeking injunctive relief. Mgmt. Registry, Inc. v. A. W Cos., Inc., 920 F .3d 1181, 1183 (8th Cir.

2019).

           Plaintiff has not met his burden of demonstrating that a preliminary injunction should be

issued. First, he has not made a showing of irreparable harm. While plaintiff alleges that he is

suffering from testicular pain and shrinkage, his claims that this condition puts him in imminent

danger of irreparable harm are conclusory and contain no factual support. Instead, the bulk of his

motion is spent detailing medical complaints that are not at issue here, including his stomach ulcers

and kidney failure. Those allegations are part of a separate case, in which plaintiffs motion for a

preliminary injunction was denied. 1 Assertions that do not appear in the complaint cannot form

the basis for a preliminary injunction. See Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994).

Second, granting plaintiffs motion would be harmful to the nonmoving party, because it touches

on the merits of the case before defendants have had an opportunity to respond. Finally, the fact

that plaintiffs case entails issues of prison administration militates against the granting of an

injunction. Therefore, plaintiffs motion must be denied.

           According! y,




1   See Barnett v. Hill, No. 1: l 8-cv-238-AGF (E.D. Mo. May 1, 2019).

                                                           3
      IT IS HEREBY ORDERED that plaintiffs motion for a preliminary injunction (Docket

No. 13) is DENIED.

       Dated   this.S:y of~                      , 2019.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                          4
